FILE COPY




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                        August 25, 2020

                                     No. 04-19-00059-CV

                              CONTINENTAL MOTORS, INC.,
                                             Appellant
                                                  v.
  DANBURY AEROSPACE, INC., Airmotive Engineering Corporation, Engine Components
 International, Inc., EC Services, Inc., Precision Machined Airparts, Inc., Sterling Machinery &
                            Process, Inc., and Aircooled Motors, Inc.,
                                             Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI18283
                        Honorable Norma Gonzales, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

        On May 18, 2020, Appellees filed a motion to amend our judgment (1) to order Appellant
to direct the escrow agent, Regions Bank, to release to Appellees the remaining amount in the
Indemnity Escrow Fund for which the judgment was affirmed on appeal and (2) to render
judgment against the surety, Travelers Casualty and Surety Company of America, on
Continental’s supersedeas bond. We GRANT Appellees’ motion to amend our judgment to
render a judgment against the surety, Travelers Casualty and Surety Company of America, on
Appellant Continental Motors, Inc.’s supersedeas bond for the portion of the trial court’s
judgment that was affirmed on appeal subject to the terms and conditions of the supersedeas
bond. See TEX. R. APP. P. 43.5. We DENY Appellees’ motion in all other respects.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court